DETAILED ACTION

In response to Amendments/Arguments filed 10/27/2020.  Claims 1-13 are pending.  Claim 11 was amended.

Claim Objections
Claim 13 is objected to because of the following informalities:  there is an extraneous letter “d” before the term “The”.  Please delete the letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that there is a fluorine atom content on the surface of the surface resin layer.  However, it is not clear how fluorine atoms would be present given that the components 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 10/27/2020 is sufficient to overcome the rejection of claims 1-13 based upon Miyahara.  Examiner acknowledges the declaration filed 10/27/2020 which compares Example 1 of Miyahara, which is the closest Example to the claims would not have the properties as claimed.  Furthermore, there is no indication in Miyahara that shows the correlation between the fluorine atom content and the resulting properties as shown in the Examples.

Response to Arguments
Applicant’s arguments, see p. 5, filed 10/27/2020, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Examiner acknowledges the instant amendment as overcoming the previous rejection.

Applicant’s arguments, see pp. 5-7, filed 10/27/2020, with respect to the 35 USC 103 rejections under Miyahara as the primary reference4 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the declaration filed 10/27/2020 overcomes the previous rejection.  However, it is noted that a new 112(b) rejection was applied above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783